Citation Nr: 1045715	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  07-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disability, 
other than pseudofolliculitis barbae.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a bilateral foot 
disability, other than bilateral hallux valgus.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a lung disability.

8.  Entitlement to service connection for a left hand disability.

9.  Entitlement to an initial compensable rating for hallux 
valgus of the left foot.

10.  Entitlement to an initial compensable rating for hallux 
valgus of the right foot.

11.  Entitlement to an initial compensable rating for sinusitis.

12.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

13.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 2002.

These matters come before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
In that decision, the RO: denied entitlement to service 
connection for bilateral hearing loss, tinnitus, tension 
headaches, bronchitis, eczema, bilateral pes planus, a gangion 
cyst of the left hand, and residuals of a left wrist injury; 
denied entitlement to a TDIU; and granted service connection for 
bilateral hallux valgus, sinusitis, and pseudofolliculitis barbae 
and assigned initial noncompensable disability ratings, all 
effective July 8, 2004. 

The Veteran had also perfected an appeal with regard to the 
issues of entitlement to service connection for a lower back 
disability, a left knee disability, and a kidney disability.  In 
a February 2009 Decision Review Officer decision, service 
connection was granted for these disabilities, and thereby the 
appeal was resolved as to these issues.

The issue of entitlement to service connection for a right 
wrist disability has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a left wrist 
disability, tinnitus, a lung disability, and a left hand 
disability and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have current bilateral hearing loss.

2.  The Veteran does not have a current skin disability other 
than pseudofolliculitis barbae.

3.  The Veteran had headaches in service and there is post-
service continuity of symptomatology demonstrating a nexus 
between the Veteran's current headaches and the in-service 
symptomatology.

4.  The Veteran's hallux valgus of the left foot has been 
manifested by pain, stiffness, fatigue, weakness, and swelling, 
without a resected metatarsal head, a severe disability 
equivalent to amputation of the great toe, or a moderate foot 
injury since the grant of service connection.

5.  The Veteran's hallux valgus of the right foot has been 
manifested by pain, stiffness, fatigue, weakness, and swelling, 
without a resected metatarsal head, a severe disability 
equivalent to amputation of the great toe, or a moderate foot 
injury since the grant of service connection.

6.  The Veteran's sinusitis has been manifested by near constant 
incapacitating episodes associated with sinus congestion and 
discharge, crusting, headaches, and pain since the grant of 
service connection.

7.  Prior to October 27, 2008, the Veteran's pseudofolliculitis 
barbae involved 8 percent of exposed areas but less than 5 
percent of the entire body and did not require any periods of 
systemic therapy.  There were no characteristics of disfigurement 
shown and no evidence of compensable scars. 

8.  Since October 27, 2008, the Veteran's pseudofolliculitis 
barbae has been asymptomatic and has not required any systemic 
therapy and has not involved five percent or more of the entire 
body or exposed areas.  There are no characteristics of 
disfigurement shown and no evidence of compensable scars. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2010)

2.  The criteria for service connection for a skin disability 
other than pseudofolliculitis barbae are not met.  38 U.S.C.A. §§ 
1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for service connection for headaches are met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

4.  The criteria for an initial compensable rating for hallux 
valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5280, 5284 (2010).

5.  The criteria for an initial compensable rating for hallux 
valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 
4.71a, Diagnostic Codes (DCs) 5280, 5284.

6.  The criteria for an initial 30 percent rating for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 
(DC) 6513 (2010).

7.  The criteria for an initial 10 percent rating for 
pseudofolliculitis barbae were met from July 8, 2004 to October 
27, 2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes 
(DCs) 7899-7806 (2010).

8.  The criteria for an initial compensable rating for 
pseudofolliculitis barbae, since October 27, 2008, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Codes (DCs) 7899-
7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

As the Board is granting the claim for service connection for 
headaches, the claim is substantiated, and there are no further 
VCAA duties as to that issue.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

The claims for higher initial ratings for bilateral hallux 
valgus, sinusitis, and pseudofolliculitis barbae arise from the 
Veteran's disagreement with the initial ratings assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that filing a notice of disagreement begins the 
appellate process, and any remaining concerns regarding evidence 
necessary to establish a more favorable decision with respect to 
downstream elements (such as initial rating) are appropriately 
addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 
7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream elements.  
Id.  There has been no allegation of such error in this case.

As for the claims for service connection for bilateral hearing 
loss and a skin disability other than pseudofolliculitis barbae, 
under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in August 2004, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection for bilateral hearing loss and a 
skin disability.  This letter also satisfied the second and third 
elements of the duty to notify by delineating the evidence VA 
would assist him in obtaining and the evidence it was expected 
that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the August 2004 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claims, 
in a May 2008 letter.  The timing deficiency with regard to this 
letter was cured by readjudication of the claim in a February 
2009 supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records and all of 
the identified post-service private medical records.  He has not 
received any post-service VA medical treatment.  In addition, he 
was afforded VA examinations for bilateral hearing loss, a skin 
disability (to include pseudofolliculitis barbae), bilateral 
hallux valgus, and sinusitis.

When a claimant's medical history indicates that his condition 
undergoes periods of remission and recurrence, VA may be required 
to provide a medical examination during the period of recurrence 
in order to provide a proper disability rating. Ardison v. Brown, 
6 Vet. App. 405, 407.  In Ardison, the Court found that an 
examination during the remission phase of the condition did not 
"accurately reflect the elements of the present disability."  
Id. 
 
In this case, the evidence reveals that the Veteran's skin 
disability undergoes periods of exacerbation.   For example, a 
September 2005 VA examination report reveals that the Veteran 
reported that his service-connected pseudofolliculitis barbae and 
his claimed eczema occurred intermittently.  The September 2005 
VA examination apparently occurred during a period of 
exacerbation of the service-connected pseudofolliculitis barbae.  

With regard to the Veteran's reported eczema and a November 2008 
VA examination, his medical records do not show any other periods 
of exacerbation during the appeal period and he has not reported 
any specific periods during which exacerbations occur.  
Furthermore, he has specifically reported on several occasions, 
such as in a December 2006 statement, that his skin 
symptomatology alternated between being active and dormant and 
could be triggered by a variety of factors (e.g. seasons, stress, 
dust, food ingredients).  Given this history, it would be 
difficult, if not impossible to schedule an examination during a 
period of exacerbation.  See Voerth v. West, 13 Vet. App. (1999) 
(feasibility of scheduling an examination during an exacerbation 
is a factor in determining whether VA has a duty to provide such 
an examination).

In his October 2006 notice of disagreement (NOD), a December 2006 
statement, his February 2007 substantive appeal (VA Form 9), and 
July 2008 and February 2009 statements, the Veteran advanced a 
number of arguments as to why the examinations for bilateral 
hearing loss, a skin disability, bilateral hallux valgus, and 
sinusitis were inadequate.  The first contention was that, with 
the exception of the clinical audiologist who conducted a June 
2005 VA audiological examination, the examiners who conducted the 
remaining VA examinations were not specialists in their 
respective fields.  He also alleged that the September 2005 VA 
skin examination only consisted of the examiner taking a Polaroid 
picture and that the examiner did not properly evaluate him for 
eczema, and that the examiner who conducted the June 2005 VA 
audiological examination was rushed in her assessment. 

There is no requirement that VA establish the qualifications of 
VA physicians and medical experts providing medical opinions.  
Absent some challenge to the expertise of a VA expert, there is 
no requirement that VA present affirmative evidence of a 
physician's qualifications in every case as a precondition for 
the Board's reliance upon that physician's opinion.  Rizzo v. 
Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  The Veteran has 
presented no specific challenge to the qualifications of the 
examination providers, other than to note that there was no 
showing of the examiners' expertise in their respective fields.  

Furthermore, the examination reports all include the Veteran's 
reports of his history and symptoms and they all contain the 
findings necessary to decide the Veteran's claims.  Hence, all 
examinations are adequate.

Analysis

Service Connection
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and a Skin Disability

In the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also 
interpreting 38 U.S.C. § 1131 as requiring the existence of a 
present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of 
the condition at some time during the appeals period.  Gilpin v. 
West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement 
that there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability subsequently 
resolves).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In this case, there is no medical evidence of current bilateral 
hearing loss as defined by VA.  On the June 2005 VA audiological 
examination report the Veteran's pure tone thresholds, in 
decibels, were as follows:

Hertz
500
1,000
2,000
3,000
4,000
Right 
ear
25
25
20
25
25
Left ear
20
20
25
25
25







Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran reported that he experienced 
bilateral hearing loss and that he was exposed to noise while in 
service.  However, the June 2005 VA examination report indicates 
that pure tone audiometry revealed hearing within normal limits 
in both ears. 

The Veteran has not undergone any other reported hearing 
examinations since service.

The Veteran is certainly competent to report symptoms of his 
claimed bilateral hearing loss, however his reports must be 
weighed against the objective evidence.  See Jandreau, 492 F.3d 
at 1376-77; Buchanan, 451 F.3d at 1336.  The determination of 
whether a veteran's hearing impairment constitutes hearing loss 
for VA purposes is determined by a mechanical application of the 
definition found in 38 C.F.R. § 3.385 to audiometric testing 
results.  As application of the applicable regulation reflects 
that the Veteran does not have current bilateral hearing loss 
under VA law, service connection for this disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§§ 3.303, 3.385.

With regard to the claim for service connection for a skin 
disability, the evidence does not demonstrate a current skin 
disability other than the already service-connected 
pseudofolliculitis barbae.  The September 2005 VA examination 
report indicates that the Veteran reported a 16 month history of 
eczema, which resulted in itching and shedding of skin.  The 
symptoms occurred intermittently (as often as once a month) and 
each occurrence lasted approximately 6 months.  He experienced 2 
to 5 attacks within the previous year, but he had not received 
any treatment for the claimed disability.

Examination revealed symptoms of a skin disability on the 
Veteran's face.  A diagnosis of pseudofolliculitis barbae was 
provided, however no diagnosis for the Veteran's claimed eczema 
could be provided because there was no pathology to render a 
diagnosis.

The November 2008 VA examination report reveals that the Veteran 
reported a history of pseudofolliculitis barbae on his head and 
face, however he did not report symptoms of any other skin 
disability.  Examination revealed a level, non-tender left knee 
scar that was not associated with any disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture.  There were no signs of any other skin disability 
present.  A diagnosis of pesudofolliculitis barbae was provided.

There is no other medical evidence of a skin disability other 
than pseudofolliculitis barbae, and neither the Veteran nor his 
representative has alluded to the existence of any such evidence.  
The Veteran has reported on numerous occasions symptoms of a skin 
disability that he has attributed to eczema.  While the Veteran 
is certainly competent to report observable symptomatology of a 
skin disability, such as flaking skin, the objective clinical 
evidence reveals that there is no current skin disability other 
than pseudofolliculitis barbae.  See Jandreau, 492 F.3d at 1376-
77; Buchanan, 451 F.3d at 1336.  As the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation and a current skin disability other than 
pseudofolliculitis barbae has not been demonstrated, the claim 
must be denied.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303. 

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claims.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claims for service connection 
for bilateral hearing loss and a skin disability other than 
pseudofolliculitis barbae must be denied.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Headaches

The September 2005 VA examination report reveals that the Veteran 
has been diagnosed as having tension headaches.  Therefore, 
current headaches have been demonstrated.

There is also evidence of in-service headaches and of a 
continuity of symptomatology.  The Veteran's service treatment 
records indicate he was treated for headaches on numerous 
occasions, including in September 1984, October 1987, January and 
October 1991, November 1992, and February and April 1993.  He was 
diagnosed as having sinusitis, allergic rhinitis, a viral 
syndrome, and an upper respiratory infection.

In his August 2004 claim and a June 2005 statement (VA Form 21-
4138), the Veteran reported that he experienced migraine 
headaches.

Treatment records from the Naval Medical Clinic in Quantico, 
Virginia (NMC) dated in July and November 2004 and May 2005 and a 
February 2005 VA examination report reveal that the Veteran 
reported headaches on an occasional to daily basis.

The September 2005 VA examination report reveals that the Veteran 
reported a 17 year history of recurring migraines.  When symptoms 
occurred he had to remain in bed and was unable to engage in any 
activities.  Attacks averaged once every 4 to 5 days and each 
attack lasted for approximately 30 minutes.  He was treated with 
over the counter medication and his headaches resulted in 2 to 3 
days of lost work per month.  A diagnosis of tension headaches 
was provided.

In his October 2006 NOD and December 2006 and July 2008 
statements, the Veteran reported that he experienced recurring 
migraines in service, which required him to lie down.  Such 
headaches occurred in the sinus passageways and different areas 
of the head, were sometimes triggered by tension, stress, and 
high blood pressure, and had worsened as he got older.

The Veteran is competent to report headaches as well as a 
continuity of symptomatology.   See Jandreau, 492 F.3d at 1376-
77; Buchanan, 451 F.3d at 1336.  Furthermore, his reports are 
consistent with the evidence of record and there is nothing to 
explicitly contradict them.  Therefore, the Board finds that his 
reports are also credible.  As the Veteran was treated for 
headaches in service, he has been diagnosed as having current 
tension headaches, and there is evidence of a continuity of 
symptomatology since service, the criteria for service connection 
for the currently diagnosed headaches have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Bilateral Hallux Valgus

The Veteran's hallux valgus is currently rated under 38 C.F.R. 
§ 4.71a, DC 5280 as unilateral hallux valgus.  Under DC 5280, a 
10 percent rating is warranted for unilateral hallux valgus that 
was operated with a resection of the metatarsal head or if 
equivalent to the amputation of the great toe.  This is the 
maximum schedular rating for this disability.  38 C.F.R. § 4.71a, 
DC 5280.

Hallux valgus can also be rated under 38 C.F.R. § 4.71a, DC 5284 
as a foot injury.  Under DC 5284, a 10 percent disability rating 
is warranted for a moderate foot injury, a 20 percent disability 
rating is warranted for a moderately severe foot injury, and a 30 
percent disability rating is warranted for a severe foot injury.  
A note to DC 5284 provides that a 40 percent disability rating 
will be assigned for actual loss of use of the foot.  38 C.F.R. § 
4.71a, DC 5284.

Under the provisions of 38 C.F.R. § 4.31 (2010), a 0 percent 
rating will be assigned in every instance where a diagnostic code 
does not provide for a noncompensable rating and where the 
requirements for a compensable evaluation have not been assigned.  

The September 2005 VA examination report reveals that the Veteran 
reported that he experienced bilateral foot pain, stiffness, and 
fatigue while resting and bilateral foot pain, weakness, 
stiffness, swelling, and fatigue while standing or walking.  He 
was unable to run and he lost approximately 1 day of work per 
month due to the foot disability.

Examination of the feet did not reveal any signs of abnormal 
weight bearing; the Veteran's posture and gait were within normal 
limits; and he did not require any assistive device for 
ambulation.  There was no tenderness, weakness, edema, atrophy, 
or disturbed circulation in either foot.  There was a slight 
degree of valgus present in each foot which could be corrected by 
manipulation, no forefoot/midfoot malalignment, no tenderness to 
palpation of the plantar surfaces, and there was good alignment 
of the Achilles tendons.  

Furthermore, there was a moderate degree of angulation associated 
with hallux valgus of the feet, but there was no resection of the 
metatarsal heads.  The Veteran did not have any limitations with 
standing and walking and did not require any type of support with 
his shoes.  X-rays revealed bilateral hallux valgus and a plantar 
calcaneus spur of the right foot.  The Veteran was diagnosed as 
having bilateral hallux valgus and a right calcaneal spur.

In his December 2006 and July 2008 statements, the Veteran 
reported that he experienced bilateral foot pain whenever he took 
long walks or stood for long periods of time.  His feet had 
gotten more deformed since the September 2005 VA examination and 
his big toes pointed in outward positions.

The November 2008 VA examination report indicates that the 
Veteran reported that bilateral hallux valgus had existed since 
1983 and was not due to injury or trauma.  Pain occurred in both 
big toes approximately 4 times each day and lasted for 
approximately 1 hour each time.  The pain traveled to the ankles, 
was aching in nature, was 9/10 in intensity, was elicited by 
activity and occurred spontaneously, and was relieved by rest and 
medication.  He was able to function with medication when pain 
occurred.  There was no pain, stiffness, weakness, swelling, or 
fatigue when at rest, but pain occurred while standing or 
walking.  His foot bones had never been infected and he had never 
been hospitalized or underwent surgery for the bilateral foot 
disability.

Examination revealed that the Veteran's posture and gait were 
within normal limits, there were no signs of abnormal weight 
bearing or breakdown, callosities, or any unusual shoe wear 
pattern, and he did not require any assistive device for 
ambulation.  There was no tenderness, painful motion, weakness, 
edema, heat, redness, instability, atrophy, or disturbed 
circulation with either foot and there was active motion in the 
metatarsophalangeal joints of the great toes.  Palpation of the 
plantar surfaces of the feet revealed no tenderness and 
alignments of the Achilles tendons were normal in both feet while 
the Veteran was weight bearing and non-weight bearing.

In addition, there was no valgus, forefoot/midfoot mal-alignment, 
or deformities such as inward rotation of the superior portion of 
the os calcis, medial tilting of the upper border of the talus, 
marked pronation, or eversion of the whole foot present in either 
foot.  Pes cavus, hammertoes, and Morton's Metatarsalgia were not 
present.  There was a slight degree of angulation present 
associated with hallux valgus of both feet, but no resection of 
the metatarsal heads or halux rigidus.  The Veteran did not have 
any limitations with standing and walking and did not require any 
type of shoe support.  X-rays revealed bilateral hallux valgus 
with early bunion formations.  A diagnosis of symptomatic 
bilateral hallux valgus was provided.

This evidence weighs against a compensable disability rating for 
bilateral hallux valgus at any time during the course of this 
appeal under either DC 5280 or 5284.  The Veteran has reported 
bilateral foot pain, stiffness, and fatigue while resting and 
bilateral foot pain, weakness, stiffness, swelling, and fatigue 
while standing or walking.  Although he is certainly competent to 
report such symptoms, they have never been demonstrated in the 
clinical record, and his reports must be weighed against the 
objective evidence.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  

The September 2005 and November 2008 VA examination reports 
reveal that there is no resection of the metatarsal heads and 
that the hallux valgus is not severe (i.e. equivalent to 
amputation of the great toe).  There is no tenderness, painful 
motion, weakness, edema, heat, redness, instability, atrophy, or 
disturbed circulation with either foot and there is active motion 
in the metatarsophalangeal joints of the great toes.  Also, the 
Veteran's posture and gait have consistently been within normal 
limits, there are no signs of abnormal weight bearing, he does 
not require any assistive devices for ambulation,  does not have 
any limitations with standing and walking, and does not require 
any type of support with his shoes.  Given the record of both VA 
and non-VA examinations, his subjective reports do not appear 
credible.  Further, he has not reported any surgical intervention 
and there is no other evidence of resection or its equivalent.

Therefore, the evidence does not support compensable ratings 
under either DC 5280 for unilateral hallux valgus or DC 5284 for 
a moderate foot injury and the evidence more closely approximates 
0 percent ratings.  Thus, initial compensable ratings for 
bilateral hallux valgus are not warranted.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5280, 5284.     

Sinusitis

The Veteran's sinusitis is currently rated under 38 C.F.R. 
§ 4.97, DC 6513 as chronic maxillary sinusitis.  Sinusitis is 
rated according to the General Rating Formula for Sinusitis.  

Under the General Rating Formula, a noncompensable disability 
rating is warranted for sinusitis detected by X-ray only.  A 10 
percent disability rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is warranted for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent disability rating is warranted for 
chronic sinusitis following radical surgery with chronic 
osteomyelitis, or;  near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
38 C.F.R. § 4.97, DC 6513  

A note accompanying DC 6513 states that an incapacitating episode 
is defined as one requiring bed rest and treatment by a 
physician.  

The treatment records from NMC dated from November 2004 to May 
2005 indicate that the Veteran reported sinus congestion and 
pressure, a sore throat, ear pain, purulent nasal discharge, and 
headaches.  Examinations revealed post nasal drip and tender 
maxillary sinuses.  He was prescribed Flonase, nasal saline, and 
amoxicillin and was diagnosed as having allergic rhinitis.

The September 2005 VA examination report reveals that the Veteran 
reported a 12 year history of constant sinusitis and rhinitis.  
During attacks he experienced headaches, but was not 
incapacitated.  Antibiotic treatment was required.  There was 
breathing interference through the nose, purulent discharge, 
hoarseness of the voice, and shortness of breath.  He was 
required to stay indoors due to the sinusitis and lost 
approximately 1 day of week per week due to the disability.

Examination of the nose revealed no nasal obstruction, deviated 
septum, partial loss of the nose or ala, scar, or disfigurement.  
The rhinitis was believed to be allergic in origin because of 
seasonal allergies.  There was sinusitis present at the left 
maxillary antrum with tenderness, but no purulent discharge was 
noted.  X-rays revealed sinusitis in the maxillary area and 
swelling of the mucoperiosteal lining.  The Veteran was diagnosed 
as having sinusitis and seasonal allergies.

In his December 2006 statement, the Veteran reported that he 
experienced more than 6 incapacitating episodes of sinusitis per 
year both in service and after service, associated with 
headaches, pain, and purulent discharge.

The November 2008 VA examination report reveals that the Veteran 
reported a 22 year history of constant sinusitis.  He was not 
incapacitated due to sinusitis, but had approximately 50 non-
incapacitating episodes per year.  He experienced headaches, 
underwent antibiotic treatment lasting 4 to 6 weeks, had trouble 
breathing through his nose, hoarseness of the voice, and 
crusting.  There was no purulent discharge, but he experienced 
pain.  He was unable to sleep during attacks; his bones had never 
been infected, and he was occasionally unable to go outside.

Examination of the nose revealed no nasal obstruction, deviated 
septum, partial loss of the nose or ala, nasal polyps, scar, or 
disfigurement.  There was no rhinitis or sinusitis detected.  X-
rays revealed a probable small left maxillary retention cyst.  
The Veteran was diagnosed as having sinusitis; however there were 
no findings of bacterial rhinitis.

The evidence reflects that the Veteran has reported near constant 
sinusitis, associated with such symptoms as sinus congestion and 
pressure, purulent nasal discharge, and headaches.  He most 
recently reported during the November 2008 VA examination that he 
experienced approximately 50 non-incapacitating episodes of 
sinusitis per year, associated with, among other things, 
headaches, pain, and crusting.  Examination of the nose during 
the September 2005 VA examination revealed sinusitis at the left 
maxillary antrum with tenderness.  

Although no purulent discharge was noted during the September 
2005 VA examination and no sinusitis was detected during the 
November 2008 VA examination, the Veteran is competent to report 
symptoms of his sinusitis, such as nasal discharge, crusting, 
headaches, and sinus pain.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  His reports are deemed credible.

The Veteran's reports of near constant nasal discharge, crusting, 
headaches, and sinus pain and the reported frequency of non-
incapacitating episodes more closely approximate the criteria for 
a 30 percent rating under DC 6513.  A higher rating not warranted 
as there is no evidence that the Veteran has undergone surgery 
due to his sinusitis.  Also, he is not entitled to higher ratings 
under DCs 6523 or 6524 (2010) as there is no evidence of 
bacterial rhinitis or granulomateous rhinitis, and the absence of 
bacterial rhinitis was specifically noted during the November 
2008 VA examination.  An initial 30 percent rating for sinusitis 
under DC 6513 is, therefore, warranted for the entire appeal 
period  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.97, DC 
6513. 

Pseudofolliculitis Barbae

The Veteran's pseudofolliculitis barbae is currently rated under 
38 C.F.R. § 4.118, DCs 7899-7806 as dermatitis or eczema.  
Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27 (2010).  Here, 
the use of DCs 7899-7806 reflects that there is no diagnostic 
code specifically applicable to the Veteran's skin disability, 
and that this disability is rated by analogy to dermatitis or 
eczema under DC 7806.  See 38 C.F.R. § 4.20 (2010) (allowing for 
rating of unlisted condition by analogy to closely related 
disease or injury).

Under DC 7806, a noncompensable disability rating is warranted if 
less than 5 percent of the entire body or less than 5 percent of 
exposed areas are affected, and; no more than topical therapy was 
required during the past 12 month period.  A 10 percent 
disability rating is warranted if at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; if 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12 month period.  A 30 
percent disability rating is warranted if 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are affected, 
or; if systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 60 percent rating is warranted if more than 40 percent 
of the entire body or more than 40 percent of exposed areas are 
affected, or; if constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs were required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

The September 2005 VA examination report indicates that the 
Veteran reported a 20 year history of pseudofolliculitis barbae.  
He experienced intermittent itching and shedding as often as once 
a week and experienced many attacks in the previous year.  During 
flare ups he was unable to shave.  The disability involved areas 
that were exposed to the sun, including the head, face, and neck.  
During the previous 12 months he had constantly been treated with 
corticosteroids.  The skin disability did not cause any 
functional impairment and did not result in any time lost from 
work.

Examination revealed signs of a skin disability on the Veteran's 
face.  There was no ulceration, exfoliation, crusting, tissue 
loss, induration, inflexibility, hypopigmentation, 
hyperpigmentation, abnormal texture, or limitation of motion.  
Skin lesions covered approximately 8 percent of exposed areas and 
4 percent of the entire body.  They were not associated with a 
systemic disease or a nervous condition.  A diagnosis of 
pseudofolliculitis was provided.

A December 2006 examination report from the National Naval 
Medical Center indicates that the Veteran was prescribed 
hydrocortisone cream every morning.

The VA examination report dated October 27, 2008 reveals that the 
Veteran reported that his skin disability involved areas that 
were exposed to the sun, including the head and face, but that it 
did not include the hands or the neck.  He experienced itching 
and crusting of the head, face, and neck.  There was no 
exudation, ulcer formation, or shedding.  The symptoms occurred 
intermittently and the Veteran had 29 attacks in the previous 
year.  He was unable to present a professional appearance during 
flare ups (e.g. could not shave or comb his hair) and was always 
itching.  He had not undergone any treatment over the previous 12 
months and had not used UVB, intensive light therapy, PUVA, or 
electron beam therapy.  The skin disability did not cause any 
functional impairment.

Examination of the skin revealed that there was a level scar at 
the 3 small arthroscopy incisions near the left patella which 
measured approximately 1 centimeter by 1 centimeter.  There was 
no tenderness, disfigurement, ulceration, adherence, instability, 
tissue loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  There 
were no signs of any other skin disability.  The Veteran was 
diagnosed as having asymptomatic pseudofolliculitis barbae.

Systemic drug therapy involves treatment that affects the body as 
a whole or that acts specifically on systems that involve the 
entire body, such as the cardiovascular, respiratory, 
gastrointestinal, or nervous systems. Psychiatric disorders also 
are treated systemically.  Systemic Drug Therapy. (2010).  In 
Encyclopædia Britannica. Retrieved November 29, 2010, from 
Encyclopædia Britannica Online: 
http://www.britannica.com/EBchecked/topic/579211/systemic-drug-
therapy.

The evidence indicates that the Veteran has never had systemic 
therapy, instead being treated with topical creams.  Prior to 
October 27, 2008, the Veteran's skin disability was reported to 
involve more than 5 but less than 20 percent of exposed areas.  
As such it met the criteria for a 10 percent rating.  An initial 
10 percent rating for pseudofolliculitis barbae is warranted 
under DC 7806 during that period.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.118, DC 7806.  

For the period since October 27, 2008, there is no evidence that 
the disability has been active.  The October 2008 VA examination 
report indicates that the Veteran's skin disability was 
asymptomatic and the Veteran reported that he did not require any 
treatment for his skin disability over the previous 12 months, 
although he did report flare-ups associated with itching and 
crusting of the head, face, and neck and that he had 29 attacks 
in the previous year.  While he is certainly competent to report 
the symptoms of his skin disability, he has not reported symptoms 
since October 27, 2008 and the objective evidence, consisting of 
the October 27, 2008, examination, shows that  his skin 
disability has been asymptomatic.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  

Thus, the symptoms of the Veteran's skin disability more closely 
approximate the criteria for a 0 percent rating for the period 
since October 27, 2008 and an initial compensable rating during 
this period is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.118, DC 7806.  

The October 2008 VA examination report indicates that there was a 
scar near the left patella from a previous surgical procedure.  
The Board notes that on September 23, 2008, VA amended the 
criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  The amendments, however, are only effective for 
claims filed on or after October 23, 2008, although a claimant 
may request consideration under the amended criteria.  In this 
case, the Veteran has not requested such consideration.  As his 
claim for service connection was received on July 8, 2004, the 
amendments are not applicable in this instance and will not be 
applied here.
 
Under the old criteria for rating scars, to warrant a compensable 
rating, a scar needs to involve the head, face or neck and have 
at least one character of disfigurement (DC 7800); be deep and 
nonlinear and cover an area of at least 6 square inches, but less 
than 12 square inches (DC 7801); be superficial and nonlinear and 
cover an area of 144 square inches or greater (DC 7802); be 
unstable or painful (DC 7804); or cause some limitation of the 
function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 
7800-7805 (effective prior to October 23, 2008).

As the Veteran's left knee scar did not involve the head, face, 
or neck and was not tender and there is no evidence that it was 
deep, nonlinear, or caused limitation of function, a separate 
rating for the Veteran's left knee scar is not warranted under 
DCs 7800-7805.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal with regard to the Veteran's pseudofolliculitis 
barbae.  As for his sinusitis and bilateral hallux valgus, he 
stated in his June 2005 statement that he was unable to stand for 
short periods of time and was therefore unable to sustain 
consistent employment.  During the September 2005 VA examination, 
he reported that he missed time from work due to bilateral hallux 
valgus and sinusitis.  The Veteran's reports raise the question 
of entitlement to an extraschedular rating for bilateral hallux 
valgus and sinusitis.  The symptoms of the Veteran's disabilities 
are foot pain, stiffness, fatigue, weakness, swelling, and 
angulation, sinus congestion, pressure, and pain, nasal 
discharge, crusting, headaches, and a skin rash.  These symptoms 
are contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for a skin disability other 
than pseudofolliculitis barbae is denied.

Entitlement to service connection for headaches is granted.

Entitlement to an initial compensable rating for hallux valgus of 
the left foot is denied.
Entitlement to an initial compensable rating for hallux valgus of 
the right foot is denied.

Entitlement to an initial 30 percent rating for sinusitis is 
granted, effective July 8, 2004.

Entitlement to an initial 10 percent rating for 
pseudofolliculitis barbae for the period from July 8, 2004 to 
October 26, 2008, is granted.

Entitlement to an initial compensable rating for 
pseudofolliculitis barbae for the period beginning on October 27, 
2008, is denied.


REMAND

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The September 2005 VA examination report reveals that the Veteran 
has been diagnosed as having degenerative arthritis of the left 
hand and wrist.  Furthermore, the Veteran's service treatment 
records indicate that in March 2002 and during his May 2002 
separation examination he was diagnosed as having a ganglion cyst 
at the base of the left thumb.  He also reported during the 
September 2005 VA examination that he experienced left hand 
symptoms ever since service due to an unspecified sports injury.  
Therefore, there is evidence of current left hand and wrist 
disabilities and in-service left hand and wrist symptoms.

The Veteran's private treatment records reveal that in addition 
to his in-service left wrist symptoms, he sustained a post-
service left wrist injury.  A May 2003 examination report from 
Dewitt Army Community Hospital reveals that he sustained a left 
wrist fracture the day prior to the examination while playing 
football.
The physician who conducted the September 2005 VA examination 
opined that the Veteran's left hand and wrist arthritis were due 
to left hand implants.  No further explanation or reasoning was 
provided.

The September 2005 VA examination is inadequate because the 
examiner's opinion that the Veteran's left hand and wrist 
disabilities were due to left hand implants was unaccompanied by 
any explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

Furthermore, no opinions were provided as to whether a 
relationship existed between the Veteran's left hand and wrist 
disabilities, including his left hand implants, and service.  A 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two. Id.

With regard to the claim for service connection for a bilateral 
foot disability other than bilateral hallux valgus, the September 
2005 VA examination report indicates that the Veteran has been 
diagnosed as having bilateral flat feet.  Therefore, a current 
bilateral foot disability other than bilateral hallux valgus has 
been demonstrated.

The Veteran's service treatment records reveal that a bilateral 
foot abnormality was noted on the examination when he was 
accepted for active service.  Every veteran shall be taken to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance and 
enrollment, and was not aggravated by such service.  38 U.S.C.A. 
§§ 1111, 1137 (West 2002).

The Veteran's December 1979 entrance examination indicates that 
he was diagnosed as having pes planus (flat feet).  Because a 
bilateral foot disability was noted at the time of examination, 
entrance, and enrollment, the presumption of soundness did not 
attach.  Id.

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1153, 1137 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

As for whether the Veteran's pre-existing bilateral pes planus 
was aggravated by service, his service treatment records do not 
reveal and he has not reported any in-service bilateral foot 
symptoms.  His May 2002 examination for purposes of retirement 
from service indicates that flat feet were noted; however no foot 
symptoms were reported.

The physician who conducted the September 2005 VA examination 
diagnosed the Veteran as having bilateral flat feet, however no 
opinion was provided as to whether the disability was aggravated 
by service.  A new examination is needed to obtain medical 
opinions as to whether the Veteran's current bilateral pes planus 
was aggravated in service and whether any other current bilateral 
foot disability (other than bilateral hallux valgus), other than 
bilateral pes planus, pre-existed service and, if so, whether it 
was aggravated by service, or whether it is otherwise related to 
service. 

The June 2005 VA audiological examination report indicates that 
the Veteran has been diagnosed as having tinnitus.  Furthermore, 
he has reported that he was exposed to loud noise in service.  An 
in-service audiology examination dated in May 2002 confirms that 
he was routinely exposed to noise in service.  Furthermore, his 
service treatment records reveal that in September 1983 and 1984 
he was treated for ringing in his ears and was diagnosed as 
having allergic rhinitis.

The audiologist who conducted the June 2005 VA examination opined 
that the Veteran's tinnitus was not due to hearing loss or noise 
exposure based on the fact that the Veteran did not have any 
hearing loss at the time of the examination.  No further 
explanation or reasoning was provided.

The June 2005 opinion is inadequate because the examiner's 
reasoning appears only to apply to that portion of the opinion 
that addressed whether a relationship existed between the 
Veteran's tinnitus and his claimed hearing loss, and there is no 
apparent reasoning to support the opinion that the tinnitus was 
not related to in-service noise exposure.  See Nieves-Rodriguez, 
22 Vet. App. at 304. 

The examiner also did not acknowledge or discuss the Veteran's 
treatment for ringing in his ears as noted in his service 
treatment records.  Furthermore, such in-service treatment 
reveals that there may be a relationship between the Veteran's 
tinnitus and his service-connected sinusitis as his in-service 
reports of tinnitus were accompanied by diagnoses of allergic 
rhinitis and there is a close relationship between allergic 
rhinitis and sinusitis.

Thus, a new VA audiological examination is necessary in order to 
obtain medical opinions as to the etiology of the Veteran's 
current tinnitus.

As for the claim for service connection for a lung disability, a 
July 2004 radiologist report from Dewitt Community Hospital 
indicates that X-rays revealed areas of atelectases or scarring 
involving both lower lung fields.

There is evidence that the Veteran's reported lung problems may 
have pre-existed service.  His service treatment records indicate 
that in October 1987 and December 1998 he reported that he had a 
history of asthma as a child.  His December 1979 entrance 
examination reveals that there were no lung abnormalities at the 
time he entered service and he is presumed sound.  38 U.S.C.A. 
§ 1111.

The Veteran's service treatment records also indicate that in 
March 1984 he was treated for acute bronchitis and was diagnosed 
as having resolving bronchial asthma.  Thus, there is evidence of 
possible in-service aggravation of a possible pre-existing lung 
disability.

The September 2005 VA examination report indicates that the 
Veteran reported a 13 year history of bronchitis and monthly 
asthma attacks.  His lung problems also specifically occurred 
following severe sinus attacks.  Examination revealed that breath 
sounds were symmetric, that there was no rhonchi or rales, and 
that the expiratory phase was within normal limits.  The 
physician who conducted the examination concluded that he was 
unable to provide a diagnosis for the Veteran's claimed lung 
disability because there was no pathology to render a diagnosis.

The September 2005 VA examination is inadequate as to the 
Veteran's claimed lung disability because the examiner did not 
acknowledge or discuss the significance, if any, of the July 2004 
X-ray findings of atelectases or scarring involving both lower 
lung fields from Dewitt Community Hospital.

Furthermore, in light of the Court's holding in Ardison, as the 
September 2005 VA examination was apparently conducted during a 
period of remission of the Veteran's lung symptoms, and as the 
Veteran specifically identified certain periods when he 
experienced flare ups of such symptoms (i.e. following severe 
attacks of sinusitis, once a month), the September 2005 VA 
examination is inadequate and a new examination is required to 
attempt to more accurately assess whether the Veteran has a 
current lung disability that pre-existed service and, if so, 
whether it was aggravated by service, or whether it is otherwise 
related to service.  See Ardison, 6 Vet. App. at 407.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the claim for a TDIU, the issue of entitlement to 
a TDIU is inextricably intertwined with the issues of entitlement 
to service connection for a left wrist disability, a left hand 
disability, a bilateral foot disability other than bilateral 
hallux valgus, tinnitus, and a lung disability. Therefore, the 
Board must defer adjudication of the claim for a TDIU.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current left hand and wrist 
disabilities.  All indicated tests and 
studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current left hand disability had its onset 
in service or in the year immediately after 
service, is related to the ganglion cyst of 
the left wrist in service, or is otherwise 
the result of a disease or injury in 
service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left wrist disability had 
its onset in service or in the year 
immediately after service, is related to 
the ganglion cyst of the left wrist in 
service, or is otherwise the result of a 
disease or injury in service. 

In formulating the above-requested 
opinions, the examiner should comment on 
the significance, if any, of the post-
service left wrist fracture and the in-
service findings of a left wrist ganglion 
cyst. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for left hand 
symptoms in the Veteran's service treatment 
records cannot, standing alone, be a 
sufficient rationale for providing a 
negative opinion.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current bilateral foot disability, other 
than bilateral hallux valgus, was incurred 
or aggravated in service.  All indicated 
tests and studies should be conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current bilateral foot disability (other 
than bilateral hallux valgus), other than 
bilateral pes planus, clearly and 
unmistakably pre-existed service and, if 
so, whether the disability, other than 
bilateral pes planus, was clearly and 
unmistakably not aggravated (underwent no 
permanent increase in disability) by active 
service beyond the normal progression of 
the disease. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that bilateral 
pes planus was aggravated in service beyond 
the normal progression of the disease.

If the bilateral foot disability (other 
than bilateral hallux valgus), other than 
bilateral pes planus, did not clearly and 
unmistakably pre-exist service, and was not 
clearly and unmistakably permanently 
aggravated in service, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's current bilateral 
foot disability, other than bilateral pes 
planus, had its onset in service, is 
related to his in-service bilateral foot 
disability, or is otherwise the result of a 
disease or injury in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.
If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
etiology of his current tinnitus.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that the Veteran's 
current tinnitus had its onset in service, 
is related to his in-service tinnitus 
symptoms, or is otherwise the result of a 
disease or injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current tinnitus was either caused or 
aggravated (made worse) by the Veteran's 
service-connected sinusitis.  The examiner 
should quantify the amount of any 
aggravation, if possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports, as well as the 
in-service treatment for ringing in the 
ears, must be considered in formulating any 
opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

4.  Schedule the Veteran for a VA 
examination to determine whether any 
current lung disability was incurred or 
aggravated in service.  All indicated tests 
and studies should be conducted.  The AOJ 
should coordinate with the Veteran to 
attempt to schedule the VA examination at a 
time when his lung problem is symptomatic.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether any 
current lung disability clearly and 
unmistakably pre-existed service and, if 
so, whether the disability was clearly and 
unmistakably not aggravated (underwent no 
permanent increase in disability) by active 
service beyond the normal progression of 
the disease. 

If any lung disability did not clearly and 
unmistakably pre-exist service, and was not 
clearly and unmistakably permanently 
aggravated in service, the examiner should 
opine as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current lung disability had 
its onset in service, is related to the 
Veteran's in-service lung problems, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports, as well as the 
July 2004 finding of lung scarring, must be 
considered in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner should provide a 
reason for doing so.

5.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case. Thereafter, the case 
should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


